Citation Nr: 0600928	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  02-01 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a back disorder, 
claimed as low back strain with degenerative disc disease. 


REPRESENTATION

Veteran represented by:	Dennis L. Peterson, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona, which determined that new and 
material evidence sufficient to reopen the veteran's claim 
for service connection for a back disorder had been 
submitted, reopened the veteran's claim, and then denied the 
veteran's service connection claim on the merits.  The 
veteran filed a timely appeal to this adverse determination.

In June 2003, the Board issued a decision in this case, at 
which time the Board determined that new and material 
evidence sufficient to reopen the veteran's claim for service 
connection for a back disorder had been received.  The Board 
then reopened the veteran's claim and denied his claim for 
service connection for a back disorder on the merits.  The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court), which issued an Order in 
May 2004 vacating the Board's decision in part, and remanding 
the decision to the Board for further action consistent with 
its Order.  

In June 2003, the Board remanded the merits of the veteran's 
service connection claim in order to provide the veteran with 
an appropriate medical examination and to obtain an opinion 
regarding the etiology of the veteran's back disorder.  The 
veteran was afforded such examination in June 2005 and a 
medical opinion was provided.  As such, the case now returns 
to the Board for adjudication on the merits.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claim decided herein.

2.  The veteran's current back disorder is not etiologically 
related to his in-service back complaints, a disease or 
injury which had its onset in service, or is otherwise 
related to service, and, arthritis was not manifested within 
one year of service discharge.


CONCLUSION OF LAW

A back disorder, claimed as low back strain with degenerative 
disc disease, was not incurred in or aggravated by the 
veteran's military service and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005)).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  In Pelegrini II, at 
121, the Court held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103A, 38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," under 38 
C.F.R. § 3.159(b).

The veteran filed his application to reopen his service 
connection claim in July 2000, prior to the enactment of the 
VCAA, and the RO's initial decision reopening the claim, but 
denying it on the merits, was issued in August 2001, after 
the enactment of the VCAA.  Prior to such determination, the 
veteran was advised by letter in December 2000, January 2001, 
March 2001, May 2001, and June 2001 of the steps VA was 
taking in processing his application to reopen.  
Specifically, the December 2000 letter informed the veteran 
that VA would obtain any medical records from VA Medical 
Centers and any service records from the military.  In 
January 2001, the veteran was advised that VA had requested 
the medical records he identified from Welborn Baptist 
Hospital, Deaconess Hospital, and St. Mary's Hospital.  In 
March 2001, VA requested that the veteran complete and submit 
VA Form 21-4142, Authorization and Consent to Release 
Information to VA, for St. Mary's Hospital.  Thereafter, in 
May 2001, a letter was sent to the veteran advising him that 
VA had received private medical records from St. Mary's 
Hospital and Welborn Baptist Hospital.  In June 2001, the 
veteran was informed that VA had requested his private 
medical records from Deaconess Hospital and had sent a second 
request in March 2001, but had not received a response.  VA 
advised the veteran that, although VA would attempt to obtain 
such information on his behalf, it was still his 
responsibility by law to ensure that such information is 
received by VA.

The Board observes that such letters were sent in regard to 
the veteran's application to reopen his claim of entitlement 
to service connection for a back disorder and did not fully 
advise him of the evidence necessary to substantiate his 
service connection claim, his and VA's respective 
responsibilities in obtaining such evidence, or that he 
should submit any relevant evidence in his possession.  At 
this point, the Board notes that a letter dated in May 2005 
detailing VA's duties to notify and assist was sent to the 
veteran; however, it was returned unopened to VA by the 
postal service.  However, a copy of such letter was sent to 
the veteran's attorney and there is no indication that such 
was returned to VA.  Moreover, as will be discussed in 
detail, the Board finds that additional documentation in the 
claims file indicates that the veteran received adequate 
notice under the VCAA and implementing regulations.  
Moreover, while such notice did not pre-date the initial 
unfavorable decision rendered in August 2001, in Pelegrini 
II, the Court set out that the claimant need only be provided 
VCAA notice and an appropriate amount of time to respond, 
followed by proper subsequent VA process.  See Pelegrini II 
at 120-123; see also 38 C.F.R. § 20.1102 (2004) (harmless 
error); Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996).  In this case, after the 
veteran was advised by the August 2001 rating decision, the 
January 2002 statement of the case, and the June 2003 Board 
decision of the VCAA laws and regulations, his service 
connection claim was readjudicated and a supplemental 
statement of the case was provided to him in July 2005, such 
that he had the opportunity to respond to VCAA notice prior to 
the appeal reaching the Board.

In the August 2001 rating decision, the veteran was advised 
that the evidence did not show that his claimed back 
condition was incurred in or aggravated by military service.  
He was also notified that there was no evidence that he had 
degenerative changes in his back within one year from service 
discharge.  

The January 2002 statement of the case further informed the 
veteran of the elements necessary to establish entitlement to 
service connection, to include 38 C.F.R. § 3.303.  Such 
specifically states that service connection basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  In the 
Decision section, it was explained that there was no evidence 
that the veteran's back disorder was incurred in or 
aggravated by military service.  Such document also provided 
the veteran with 38 C.F.R. § 3.159, the regulation 
implementing the VCAA.  Such notified the veteran that VA 
would make reasonable efforts to obtain relevant records not 
in the custody of a Federal agency, to include records from 
state or local governments, private medical care providers, 
current or former employers, and other non-Federal 
governmental sources.  The veteran was also informed that VA 
was responsible for obtaining relevant records from Federal 
agencies, to include military records, service medical 
records, VA records, and records from other Federal agencies, 
to include the Social Security Administration (SSA).  
38 C.F.R. § 3.159 also provides that VA will request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Furthermore, such regulation clearly states 
that the claimant must provide enough information to identify 
and locate the existing records and, if necessary, must 
authorize the release of such records.

Additionally, in the June 2003 Board decision, the veteran 
was advised that service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by a veteran's active service.  Such also 
discussed the VCAA and its implementing regulations, with 
relevant citations to the United States Code and Code of 
Federal Regulations.  Also, in the July 2005 supplemental 
statement of the case, the veteran was again provided with 
38 C.F.R. § 3.159 and § 3.303, governing VA's duties to 
notify and assist and service connection, respectively.

As noted previously, the May 2005 VCAA letter was not 
received by the veteran; however, his attorney was also 
provided with a copy of such letter.  The May 2005 letter 
explained that VA was responsible for obtaining service 
medical/personnel records, VA outpatient treatment records 
and examinations, and any identified federal government 
agency records.  Such further indicated that a VA Form 21-
4142 was enclosed in order to identify private medical 
records.  The May 2005 letter indicated that the evidence 
must show that a back disorder, claimed by the veteran as low 
back strain with degenerative disc disease, was incurred in 
or aggravated by military service.  Additionally, with regard 
to the fourth element of VCAA notice, the letter explained 
that if there was any other evidence in the veteran's 
possession, he should send it to VA. 

Moreover, as indicated previously, the veteran appealed the 
June 2003 decision to the Court.  In the Appellant's Brief, 
prepared and submitted in January 2004 by the veteran's 
attorney, his attorney argued, as relevant, that VA had 
failed to provide notice to the veteran of what evidence is 
necessary to substantiate his claim and that VA had not 
notified the veteran which evidence VA will seek to provide 
and which evidence the claimant is to provide in accordance 
with 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159, and Quartuccio, 
supra.  The veteran's attorney further cited to Pelegrini II 
in identifying the four requirements under the VCAA, namely, 
notice of the information and evidence not of record that is 
necessary to substantiate the claim; notice of the 
information and evidence that VA will seek to provide; notice 
of the information and evidence the claimant is expected to 
provide; and, a request to the claim to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  Also, in February 2005, the veteran's attorney 
requested that VA obtain the veteran's treatment records from 
the Phoenix VA Medical Center and, thereafter, such records 
were associated with the claims file.  The Board finds that 
such arguments and statements by the veteran's attorney imply 
that he is fully aware of the VCAA and its implementing 
regulations.  

Therefore, the Board finds that the August 2001 rating 
decision, the January 2002 statement of the case, the June 
2003 Board decision, and the July 2005 supplemental statement 
of the case provided the veteran with adequate notice under 
the VCAA.  Moreover, it is clear that the veteran's attorney 
is fully knowledgeable of VA's duties to notify and assist 
under the VCAA as he competently cited to such in his January 
2004 Brief to the Court and was provided with a VCAA 
compliant letter in May 2005.  Moreover, as will be discussed 
in the Duty to Assist section, infra, the veteran has not 
identified any additional, relevant evidence that has not 
been requested or obtained.  In addition to the above-
referenced documents, the veteran presented testimony at a 
January 2003 hearing before the undersigned Veterans Law 
Judge.  Therefore, for the foregoing reasons, the Board 
concludes that the veteran has been afforded appropriate 
notice under the VCAA.

B.  Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A. § 5103A (a), (b), and (c).  As relevant, the 
veteran's service medical records, records from St. Mary's 
Medical Center, a February 1987 statement from Dr. Bloss, 
treatment records from the Phoenix VA Medical Center, and a 
June 2005 VA examination report are of record.  The Board 
observes that the veteran has reported private treatment for 
his back disorder at only three facilities, namely Wellborn 
Baptist Hospital, Deaconess Hospital, and St. Mary's 
Hospital.  The RO attempted to procure records from all three 
sources.  In February 2001, Wellborn Baptist Hospital 
responded that they had no records for the veteran for any 
dates.  The RO requested records from Deaconess Hospital in a 
letter dated in January 2001, but to date this source has not 
responded to the RO's request.  In addition, the veteran 
testified in January 2003 that he had made several attempts 
to obtain records from Deaconess Hospital, but had also been 
unsuccessful.  As such, the only private records that VA has 
been able to obtain are treatment records from St. Mary's 
Medical Center dated from October 1980 to August 1984.  

The Board also observes that in a November 2000 statement, 
the veteran indicated treatment from 1964 to 1966 at Oxnard 
Air Force Base where he spent time in the hospital in 
traction.  Also, in a January 2002 statement, the veteran 
identified in-service treatment at Oxnard Air Force Base.  He 
indicated that he was placed in traction for his back. The 
Board observes that the veteran's service medical records 
appear to be complete as there are entrance and separation 
examinations contained in them, as well as treatment records 
from Oxnard Air Force Base.  As such, the Board finds that 
there are no outstanding service medical records necessary to 
obtain prior to the adjudication of the veteran's appeal.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4)(i).  The veteran was afforded a VA 
examination in June 2005 for the purpose adjudicating his 
claim of entitlement to service connection for a back 
disorder.  The Board notes that such examination was 
conducted by a physician who considered factors relevant to 
the veteran's claim and that the examination report contains 
findings pertinent to the veteran's claimed back disability.  
The veteran has not submitted medical evidence that suggests 
such examination is inadequate for the purpose of deciding 
his service connection claim.  Based on these facts, the 
Board concludes that the medical evidence of record is 
sufficient to decide the veteran's service connection claim 
and further examination is not necessary.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc) (observing that "the 
VCAA is a reason to remand many, many claims, but it is not 
an excuse to remand all claims."); Reyes v. Brown, 7 Vet. 
App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (both observing circumstances as to when a remand 
would not result in any significant benefit to the claimant); 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding 
that when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether he has been prejudiced thereby).  

Therefore, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations and the record is ready for 
appellate review.

II. Legal Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  This may be 
shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Regulations also provide that a preexisting injury or disease 
will be considered to have been aggravated by active 
military, naval, or air service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; C.F.R. 
§ 3.306(a).  In deciding a claim based on aggravation, after 
having determined the presence of a preexisting condition, 
the Board must first determine whether there has been any 
measured worsening of the disability during service and then 
whether this constitutes an increase in disability.  See 
Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

At his January 2003 hearing before the undersigned Veterans 
Law Judge, the veteran contended that he injured his back in 
service in 1964 when he sat down to eat lunch one day, at 
which time he felt a severe pain in his low back and could 
not get up.  He stated that he was treated at the infirmary 
at Oxnard Air Force Base, and was placed in traction for five 
days, followed by a return to light duty.   He testified that 
for the remainder of his time in service he continued to 
experience back pain but did not get any further treatment 
because the medical personnel "said I was okay and there was 
nothing wrong with me."  The veteran further reported that 
he received treatment for back problems after discharge and 
that the first time he was actually diagnosed by a physician 
with a back problem post-service was in 1982, when he injured 
his back loading wheels into an airplane.  He claimed that, 
despite his post-service work-related injury, his back 
problems began during his military service and, therefore, 
service connection for such disability was warranted.

The veteran's service medical records reflect that at his 
January 1964 entrance examination, his spine and other 
musculoskeletal system were found to be "normal."  No back 
disorder was noted. 

In April 1964, the veteran reported to emergency sick call 
after falling down a flight of stairs.  He reportedly 
complained bitterly of pain, mainly on the left side, in the 
lower thoracic and upper lumbar spine area.  No abnormality 
was found, and no diagnosis was rendered.  X-rays were 
performed, and the impression was normal lumbar thoracic 
spine and spina bifida occulta S1. 

On October 21, 1964, the veteran was seen in a dispensary for 
treatment of sharp low back pain, which was reportedly 
incurred when he was seating himself for the noon meal in the 
base dining hall.  The examiner noted that the veteran had 
sat down with a sort of twisting motion which caused 
aggravation of an injury to his back sustained prior to his 
enlistment in the Air Force.  A preliminary diagnosis of low 
back sprain was rendered.

The veteran's service medical records contain numerous 
outpatient treatment notes dated in October, November, and 
December 1964 that reflect complaints of chronic back pain.  
X-rays of the veteran's lumbosacral spine in early November 
1964 revealed no significant abnormality.  On December 7, 
1964, an examiner noted that the veteran's complaints of back 
pain varied in location, and that the veteran was thought to 
be "possibly malingering."  Nevertheless, the examiner felt 
that the veteran should be sent for an orthopedic 
consultation.  The veteran underwent the consultation the 
next day, the results of which were noted to be essentially 
negative.  The veteran was told to perform back flexion 
exercises, and instructed to return only with acute 
conditions.

In early September 1965, the veteran was seen for complaints 
of back pain following an incident in which he strained his 
back lifting ice trays.  The diagnosis was acute lumbar 
strain.  X-rays of the lumbosacral spine were negative.

On September 15, 1965, the veteran complained of back pain 
and dizziness.  The examiner stated that the veteran 
"complains bitterly of pain in the back although he has 
apparently full ROM without radiation of pain."  The 
examiner noted that he had spoken to the veteran about his 
nerves, noting that the veteran admitted that he had always 
been nervous and felt bitter about the fact that his buddies 
in the military all called him a "gold bricker."  The 
examiner noted that despite this explanation, the veteran 
"still maintains that he needs [an] ortho[pedic] consult for 
back."  The examiner rendered diagnoses of psychoneurotic 
anxiety and conversion reaction.

The veteran was sent to the orthopedic clinic the next day 
for a thorough evaluation.  In the consultation request, the 
veteran's doctor noted that the veteran had had 13 dispensary 
visits and 2 hospitalizations in the previous year for low 
back pain and that no etiology had ever been found to 
substantiate these complaints.  The examiner also noted that 
"[s]everal examiners suspect patient exaggerating 
symptoms."  At the time of the orthopedic consultation, the 
veteran reported that his symptoms of chronic low back 
"existed prior to his enlistment in the Air Force and he was 
told by his family physician four years ago that he had a 
'crack in his 3rd  lumbar vertebrae.'"  On examination, the 
veteran complained of low back pain, non-radiating.  Both 
clinical and x-ray examinations were completely normal and 
negative for any evidence of any low back pathology.  The 
examiner concluded that the veteran was probably suffering 
from a mild recurrent low back strain.  The examiner further 
stated that, in view of the veteran's chronic history, he is 
either not taking the advice that his previous doctors have 
given him, so far as exercises and correct posture, or he is 
exaggerating every little ache and pain he has in his lower 
back.  At the present time, the examiner noted that he not 
see any objective evidence of orthopedic pathology.  The 
examiner opined that the veteran could be useful to the Air 
Force in his present job, but would not be fit for a remote 
tour of duty in view of his chronic complaining.

The veteran's report of medical examination at discharge, 
completed in November 1967, did not note any present back 
problems, and the examiner found that the veteran's spine and 
other musculoskeletal system were normal upon clinical 
evaluation.  In the section reserved for physician's notes, 
the examiner stated "[c]hronic low back syndrome since age 
14, hospitalized on three occasions.  Has not worn back brace 
since age 15.  No present treatment required."

VA regulations provide that a veteran will be considered to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto and was not 
aggravated by such service.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 
3.304(b) (2005).

In this case, the Board finds that a back disorder was not 
noted at service entrance and, as such, the presumption of 
soundness applies.  The pertinent VA regulation provides 
expressly that the term "noted" denotes "[o]nly such 
conditions as are recorded in examination reports." 
38 C.F.R. § 3.304(b).  In this case, medical examination at 
service entrance was negative for any evidence of a back 
disorder.

The Board has considered whether there exists clear and 
unmistakable evidence that demonstrates that the claimed 
injury or disease existed before acceptance and enrollment to 
rebut this presumption.  However, in this case, the Board 
finds no evidence which constitutes clear and unmistakable 
evidence to rebut this presumption.  While an examiner noted 
in September 1965 that the veteran's low back pain "existed 
prior to his enlistment in the Air Force," and the November 
1967 examiner noted the veteran's report that he had suffered 
from chronic low back syndrome "since age 14," no medical 
evidence or supporting rationale were offered for these 
determinations.  Based on a review of the information 
contained in the veteran's service medical records, it 
appears that the only basis that the September 1965 and 
November 1967 examiners could have adopted in making these 
determinations consisted of the veteran's own report of 
having suffered from a pre-service low back disorder.  In 
this regard, the Board observes that, as a layperson, the 
veteran is not competent to provide an opinion requiring 
medical knowledge, such as a medical diagnosis involving a 
disability not perceptible to a lay party.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Since a low back disorder 
involves an internal process, it is not perceptible to a lay 
party.  Furthermore, regarding the veteran's report in 
September 1965 that his family physician had told him four 
years earlier that he had a crack in his 3rd lumbar 
vertebrae, relevant caselaw has held that the connection 
between what a physician said and the veteran's account of 
what he purportedly said, filtered through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute competent medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  As a result, 
these examiners' statements do not constitute clear and 
unmistakable evidence overcoming the regulatory presumption 
of soundness as regards a low back disorder, and the 
presumption applies to his claim.  38 C.F.R. § 3.304.

Therefore, the Board's analysis must turn to the question of 
whether the veteran currently suffers from a back disorder, 
and, if so, whether this disorder began in or is otherwise a 
result of his military service.  

Post-service records dated in 1984 from St. Mary's Medical 
Center show that the veteran suffered from back pain 
following an on-the-job injury he sustained in January 1984, 
while loading heavy cargo onto an airplane.  He reported that 
he first started having back pain shortly after loading the 
airplane.  He was hospitalized for almost two weeks for 
treatment of low back pain resulting from this injury.  
Diagnoses rendered at the time of discharge, following 
clinical examination, x-rays, computed tomography (CT) scan 
and lumbar myelogram, included degenerative lumbar disease, 
acute back strain, and small lateral disc herniation at L5-
S1.  An assessment of marked degenerative changes on X-ray 
was also recorded.  It was noted that he had a history of 
back disorder, but there was no reference to any problems 
during service.  

A February 1987 statement from Dr. Bloss reflects that X-rays 
revealed degenerative and post-traumatic disc disease at 
primarily L2-3 and lesser at L1-2 and D12-L1.  Dr. Bloss 
indicated that the veteran's disability, impairment, and 
progressive instability at L2-3 would progress and, with the 
spinal stenosis at the L2-3 level, the veteran would 
experience progressive, neurological changes which may affect 
his bowel, bladder, and had already weakened his leg.  Dr. 
Bloss stated that it was his opinion that, the veteran's 
current condition, the permanent partial impairment as a 
result of the injury received at work on January 4, 1984, 
warranted a 30 percent disability rating of the whole person.  

VA treatment records include a May 2004 X-ray of the lumbar 
spine that reflected slight to moderate degenerative disc 
disease from T12 to L3 and at L3-L4.  A November 2004 MRI of 
the veteran's lumbar spine revealed degenerative disc disease 
involving essentially the entirety of the lumbar spine.  An 
MRI of the thoracic spine showed posterior facet arthropathy 
effacing the thecal sac posteriorly at the T3-4 level.  In 
February 2005, the veteran complained of constant, dull, achy 
pain in his back that radiated down the right leg.  The 
assessment was chronic low back pain and a neurology consult 
was recommended.  An April 2005 neurologic treatment record 
reflects an assessment of lumbar radiculopathy, left L4, L5, 
S1, and right L4, and steady pain for six months.  The 
physician noted that the veteran had pain in the back for 
years since his lifting injury and treatment in the Air Force 
in 1964.  The veteran had not been pain free in the back 
since that time and within the prior three years, he had 
radicular symptoms, described as pain down the left leg with 
numbness at L4, L5, and S1.  A May 2005 electromyelogram 
(EMG) revealed that the left tibial motor nerve and left 
sural sensory nerve were normal.  There was no evidence of 
left leg peripheral neuropathy.

The June 2005 VA examination report reflects that the 
examining physician reviewed the claims file, to include the 
veteran's service medical records as well as post-service 
treatment records, as described previously.  Per the 
veteran's self-reported history, the examiner noted that the 
veteran first had low back pain in 1964.  He stated that he 
was lifting furniture while in the service.  Prior to 
service, the veteran denied any difficulty with his low back.  
He also denied any other service injuries.  The veteran was 
able to continue his work in the service as a supply clerk 
until separation.  He indicated that he still had symptoms in 
his lower back at the time of separation, but no radiating 
pain or paresthesias.  As a civilian, the veteran reported 
that he had "just pain, no injury" once or twice while 
working as a police officer.  Then, in 1981/1982, while 
loading wheels on an aircraft, he had low back pain and was 
in the hospital, under worker's compensation, for two days.  
The veteran denied that he was given any disability rating as 
a result.

The veteran has had no back surgery and occasionally used a 
brace, which he was given in 1982.  He did not use ambulatory 
aids.  The veteran indicated that his low back hurt daily 
and, beginning approximately six to twelve months previously, 
without additional injury, the pain started going posteriorly 
down the left leg to the toes with occasional burning in the 
toes and up to the right shoulder as well.  The veteran 
denied flare-ups, but the pain could increase or decrease 
daily.  The veteran was unable to lift over 10 pounds and 
could not move furniture.  He could sit for a maximum of one 
hour and lie down for a maximum of two hours.  The veteran's 
walking maximum was 200 yards at one time.

Upon physical examination of the thoracic and lumbar spine, 
the veteran had an antalgic gait on the left.  He was tender 
to palpation involving all paravertebral areas and the left 
and right perithoracic and paralumbar muscles.  There was no 
muscle spasm.  The veteran complained of pain on midline 
percussion throughout the entirety of the thoracic and lumbar 
spine regions, which appeared exaggerated.  Deep tendon 
reflexes were 1/4 to 2/4.  Seated straight leg raising on the 
right was negative and, on the left, it was 65 degrees.  The 
veteran complained of pain in the back of the calf and thigh 
on the left.  Manual muscle strength testing was 5/5 except 
for the left quadriceps, which was 4/5.  He had giveaway 
weakness complaining of pain in the lower back.  Sensory to 
light tough in the thighs, legs, and ankles was normal on the 
right; however, on the left, the veteran stated that he was 
hypersensitive, which is increased feeling to light touch.  
Range of motion of the thoracic and lumbar spines was flexion 
to 60 degrees, extension to 25 degrees, sidebending to the 
right and left to 20 degrees bilaterally, and rotation to the 
right and left to 35 degrees bilaterally.  The veteran 
complained of pain at terminal degrees.  

The examiner diagnosed lumbar spine multi-level degenerative 
disc disease with moderate functional impairment.  The 
examiner opined that it is less likely as not that the 
veteran's current back condition is related to, caused by, or 
a result of military service.  The examiner did note that the 
records clearly indicate that the veteran had pain as a 
teenager and that he had a significant worker's compensation 
injury in 1984, which led to a 30 percent disability rating 
of the whole person on a worker's compensation basis.  The 
veteran also carried an assessment of psychoneurosis 
regarding his back during his military service.  The examiner 
stated that, while it cannot be ruled out 100 percent that 
the veteran may have had some minor lumbosacral strain in the 
service, the vast majority of his current condition would be 
due to the 1984 injury.  The examiner further indicated that 
he was unable to state how much, if any, was due to the 
veteran's pre-service condition as there were no records 
available for such period. 

The Board initially notes that records dated in 1984 from St. 
Mary's Medical Center reflect a diagnosis of degenerative 
lumbar disease and marked degenerative changes on X-ray.  
However, the Board finds that there is no evidence that such 
manifested to a degree of 10 percent within the first year 
after service.  Specifically, the first diagnosis of 
arthritis was made in 1984, approximately 16 years after the 
veteran's discharge in January 1968.  As such, presumptive 
service connection is not warranted for arthritis of the 
back.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309. 

While the veteran has current diagnoses of a back disorder, 
to include multi-level degenerative disc disease of the 
lumbar spine, the record contains no competent medical 
opinion that such is related to a disease or injury during 
service, to include the veteran's in-service back complaints, 
or otherwise had its onset during service.  In fact, the June 
2005 VA examiner, after conducting a thorough review of the 
veteran's claims file and a physical examination, determined 
that, while the veteran may have had some minor lumbosacral 
strain during his military service, it was less likely as not 
that his current back disorder is related to, caused by, or a 
result of military service.  Rather, the VA examiner 
attributed the vast majority of the veteran's current back 
condition to his post-service 1984 work-related injury.  As 
such, the only evidence suggesting a nexus between active 
duty service and a back disorder is limited to the veteran's 
own statements, to include as noted by medical professionals.  
The veteran, as a layperson, is not qualified to render an 
opinion concerning medical diagnosis or causation.  See 
Espiritu, supra.  Thus, the record contains no competent 
medical opinion that the veteran has a current disability of 
the back that is related to a disease or injury incurred 
during his military service, to include his in-service back 
complaints.  Absent competent evidence of a causal nexus 
between a current disability of the back and service, the 
veteran is not entitled to service connection.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a back disorder, claimed as low back 
strain with degenerative disc disease.  As such, that 
doctrine is not applicable in the instant appeal and his 
claim must be denied.  38 U.S.C.A. § 5107.   


ORDER

Service connection for a back disorder, claimed as low back 
strain with degenerative disc disease, is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


